OFFICE    OF TiiE   A77ORNEY     GENERAL    OF TEXAS
                            AUSTIN




Ronorable Gee. Ii.Sheppar%
Congtrollcrof Pub110 haaounts
Austiln,Texas
Dear Sirr
                         Opinion x0. O-1653
                         Re: Construction of that part of
                              H. 3. NO. 181, .ats Of the
                             Repler Sesdon of the 46th
                              Ls&zlnt~-c, Sectiog 1, u&ich
                              rccas, wco~encing with the
                              flsml    year   boginning   septezi-
                              .ber 3, 1920."
          Xo received your letter of Xovomber 3, 1939, re-
questing our o_nlnionof the followinS qmtions:
             What aonstruation should be ~laccd won
    that ,'&t of H. 3. I?o.Xl, Acts of t&e Iie@&r
    Session of the 46th LeSlslaturo, Section 1, T.?hich
    says, *aomiencirqwith the fiscal ye?r bogirsiag
    SqWmber 1, 1920."
             What are the duties 0: the C3nptroller
    with ~~fcrence thereto?
          This depnrtaent, by rofusln~ to qprovo ban%9
lssuea un%cr the provisions of H. 3. No. 181, supra, has
hold that the donation of taxes un%er said E. B. X0. 1.21
to the city of Sinton is uncorotitutionsl.
         I?.D..l;o.59, Acts of the Thfr& Called session Of
the.36t.h
        Lq$islature rea%s, in part, as follows:
            tr,in
                hat t0 da   the city 0f li.ramu~mix3 fn
    constructinSaa% zmidxd*      seaw.lls, bred+
    woterr.ma nhoro protections in oraor to protect
    Sal% aity fro3 calualtous overflow, by %onntinS
    to it the eight-ninths (O/O) of a% vd0rei~t~e.S
    collaate% on property and from persons ia Sti
    retricio County for a period of twenty yeers,
    proddinS a penalty for the nisu~plication of
         Geo. B, Sheppard, page 2
Bonorablle


     the monoye thus donated.   and declarlm an
     emer~enaj.
    "BE IT ERVXBD BY TBE IEGISLAT&?E OF TEE
    STATE OP TZUSr
         n3aCtlon 1. Tbst for a period of twenty
    pears, coxzencing with the flooal year beGin-
    nm   Septmber 1, 1920, thera be and hereby
    are donated an% granted by the Stato of Texas
    to the City of Aransas 1'css,c&h&ninths (B/9)
    02 net amouhts of the State ad vnlorem taxes
    collaated upon the property ana from persons
    in the aouhty of San Fatrialo, inclu%in& the
    rollin& stook belonging to railroad con~anies
    whiah shall be ascertained an% apportionedaa
    now provided by law."
          II.B. No. 181, ACts of the Reguler Session of the
46th Legislature reads, in part, as follows:
          "Aa fiatto extenQ for an a%Qitl&l period
    of txmty (20) roars the pvovlsions of Chapter
        Aats of the Third Called Session of the
    Gkty-sixth Legislature an% to mead sazs In
    other particulars so as to road an% be as pro-
    viaea for herein and to al% the City of Kansas
    Fass in aonstruotingana mintainin~ smmllo,
    breahvaters,levees, ahannels, an% other shore
    protections,including wharves forting part or
    pcrts of same in ardor to protect said City
    fros calamitousoverflom by donsting to it the
    five-ninthsof the aQ valorez tams collected
    on property and from persons in San ratricio
    County and to aid the City of Xnton, Texas, in
    constructinga Urainase md canal    systc~, in-
    cluding ditchon, breahwatero, bri%ca structures,
    end'othcr protection necessary to both stem
    and sanitary UrainaOe by donating to it three-
    ninths of the ad valoren taxes collected on pro-
    perty an% from persons in San Patriaio County
    for a period ending 4rugxst31, 1960; ah% provia-
    ing for a penalty for nioappliaatlonof moneys
    thus donate%; provl%inS a saving clause; an%
    declaringan emerGenay.
    "BE IT EN,Wl?EDBYTHZ IEGISWTUBE OF TBE STATE
    oi? !PxxAsl
     -’ :‘-‘-7
           d...   -


._




                      honorableGeo. x. Sheppard,



                                "S3CTIoN 1. That
                           inc,with the flsaal year beSlnnlnC September 1,
                           1920, and endi% Aqust 31, 1960, there be, end
                           hereby are, donated and Granted by the State of
                           Texas to the City of Armsas FQSS, five-ninths
                           of the net mounts of the State ed valoren texts
                           oollcoted upon the property and from persons in
                           the County of Son Patricia, lncludin~the roll-
                           ing stock belong& to rellrozd coqsnies which
                           shall be ascertained and apportioned as now
                           provided by low, for the sme period, there be,
                           and hereby are, donated and &ranted by the State
                           of TQXOS, to the City or Sinton, T'CXXZ,thrce-
                           ninths of the net mount s of th.9State ad valoren
                           taxes collected upon the property and f,-oz~
                                                                      per-
                           sons In the County of Sun Fatrlclo, including the-
                           rolling stock bolonglnp,to railroad oozapnnies
                           which shall be asaertainad and apportioned as now
                           pxovided by law, . . .*
                                 E. a . ho. 55, supra, provided for the,Crsnt and
                      donation   by the State or Tesas to the City of Areasas Pass
                      of eight-ninths (S/S) of the net amunt of the State ad
                      valoren taxes oolloctod upon the groporty and fron persons
                      i&the County of San 3atrlci0, including the rolling stock
                      belongingto railroad coqmnles for a prfod      of twenty (20)
                      yeaxs beginning   Septe&@r 1, 1920, for construction of sea-
                      w3lls, eta.
                                R. a. 1~0,181, supra, provides for the &rent and
                      donationby the State of Texas to the City of Arznscs 3ass
                      of five-ninths (5/9) of the net mount of tha State ad va-
                      lore% tases collected upon the property ahd fro3 persons
                      in the county of San Fatrioio, including the rollln3 stock
                      belongingto railroad com?anles for a period beginning
                      Ceptember1, 1920, an6 ondi~ August 31, 1960.
                                Construing ?I.%. Xo. 55, sups, with the caption
                      amI body of R. 9. ho. 101, supra, It is evident that the
                      puqose of enaotlng said 8. 3. Eo. l&l was to extend the
                      provisionsof said B. B, 55 for an addltionsl tv:eaty(20)
                      years and to anend same to provide, mong other thixs,
                      th tthe Cit of hransas Pass would reca.ivefive-ninths
                      (599) of saig taxes for and during the axtended period.
Bonorablis
         Coo. H. Sheppard, pcge 4


           Wie aonolude that the Lo&lnture   lntonded for
the City of Aransas r7assto receive elCht-ninths (S/9)
of said tams    colleotad to end including Au@:3t 31, 1940
as vms ori&mlly provided for in Ii.B. Ro. 55, supra.
It is equally apparent tFat tho Legislature intended that
the City oi m3nsas Pnos roccive rive-ninths (5:/O)of
Paid taxes collected fro-,Septezibbar 1, 1940 to and in-
cluding Au&Ut 31, 1960.
          Vo y:lchto point out, hovmver, that the dona-
tion to the Cfty o? r”rlr3nsas
                            Pnss is subject to the Sollow-
                                 55, bupr3, and also in-
ing provision four&din IT.3. !r'o.
corporatedin ii.3. Xo. 181, suprn, which reads: nprovid-
ed further that when the sinking fund created under the
provisionsof this kct shall beoom sufficient to retire
all bonds Issued hercundor, this kct shall ~3330 to be
operativeand the donation herein aade shall cease."
          Ce trust that this opinior ~~111satisfactorily
answer the questionsraised by your letter.
                                    Yours very truly




                               ,~A%l-Z
                                          Glenn Ft.Levris
                                                ASS1stant

                                         %hLee Shoptaw